Case: 15-13846       Date Filed: 07/10/2017      Page: 1 of 8


                                                                                [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 15-13846
                              ________________________

                                Agency No. A039-056-919



LANNIE GORDON,

                                                                         Petitioner,

                                            versus

UNITED STATES ATTORNEY GENERAL,

                                                                         Respondent.

                                _____________________

                        Petition for Review of a Decision of the
                             Board of Immigration Appeals
                               _____________________

                                       (July 10, 2017)

Before TJOFLAT and WILSON, Circuit Judges and ROBRENO, ∗ District Judge.

TJOFLAT, Circuit Judge:


∗
 Honorable Eduardo C. Robreno, United States District Judge for the Eastern District of
Pennyslvania, sitting by designation.
               Case: 15-13846      Date Filed: 07/10/2017      Page: 2 of 8


       Petitioner Lannie Gordon (“Gordon”) petitions for review of the Board of

Immigration Appeals’ (“Board” or “BIA”) order upholding the Immigration

Judge’s (“IJ”) finding that his conviction for violating Florida Statute §

893.13(1)(a) constituted an aggravated felony and therefore rendered him

removable under § 237(a)(2)(A)(iii) of the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1227(a)(2)(A)(iii). We grant his petition, and reject the

Board’s finding of removability.

                                             I.

       Gordon is a citizen of Guyana and a lawful permanent resident of the United

States since 1985. On October 23, 2014, Gordon pleaded guilty to two counts of

Sale or Delivery of Cannabis in violation of Florida Statute § 893.13(1)(a). The

two counts read in pertinent part:

       1. On or about May 15, 2014 in Lee County Florida, did unlawfully
          sell or deliver, for monetary consideration, a controlled substance,
          to-wit: Cannabis, contrary to Florida Statute 893.13(1)(a) . . .

       3. On or about May 21, 2014 in Lee County Florida, did unlawfully
          sell or deliver, for monetary consideration, a controlled substance,
          to-wit: Cannabis, contrary to Florida Statute 893.13(1)(a) . . . 1

       Gordon was sentenced to two years of State probation for the convictions.2

Shortly after the convictions and sentencing, on January 22, 2015, the Department


       1
         The counts are marked “1” and “3” because that same day Gordon was also convicted
for two counts of Possession of Marijuana (not more than 20 grams) in violation of Florida
Statute § 893.13(6)(b).
                                             2
                Case: 15-13846       Date Filed: 07/10/2017       Page: 3 of 8


of Homeland Security served Gordon with a Notice to Appear (“NTA”) for

removal proceedings. The NTA alleged Gordon was removable pursuant to INA §

237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii), as an alien convicted of an

aggravated felony offense related to illicit trafficking in a controlled substance as

defined in INA § 101(a)(43)(B), 8 U.S.C. § 1101(a)(43)(B), and described in

section 102 of the Controlled Substance Act, which included a drug trafficking

crime as defined in 18 U.S.C. § 924(c). The IJ found Gordon removable as

charged, concluding that Mr. Gordon’s convictions under Florida Statute §

893.13(1)(a) constitute illicit trafficking as defined in 8 U.S.C. § 1101(a)(43)(B).

Gordon appealed to the BIA, which dismissed the appeal, agreeing with the IJ’s

determination that the convictions for selling or delivering cannabis for “monetary

consideration” qualified as illicit trafficking convictions. 3 Gordon now seeks




       2
         On October 30, 2014, Gordon was convicted in the Twentieth Judicial Circuit Court,
Charlotte County, Florida, for Aggravated Assault with a deadly weapon in violation of Florida
Statute § 784.021. He was sentenced to two years of State probation for the offense.
       3
         In accordance with the NTA’s additional allegation, the IJ also concluded that Gordon
was removable pursuant to INA § 237(a)(2)(A)(ii), 8 U.S.C. § 1227(a)(2)(A)(ii), as an alien
convicted of two crimes involving moral turpitude not arising out of the same scheme of
misconduct. On appeal, the Board limited its removability analysis to the illicit trafficking
conviction under § 237(a)(2)(A)(iii), and chose not to address whether Gordon was also
removable under INA § 237(a)(2)(A)(ii) for convictions of crimes involving moral turpitude.
“When the BIA issues a decision, we review only that decision, except to the extent that the BIA
expressly adopts the immigration judge’s decision.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 799
(11th Cir. 2016). Because the BIA declined to address whether Gordon was also removable
under INA § 237(a)(2)(A)(ii) for convictions of crimes involving moral turpitude, we do not
address that issue here.
                                               3
              Case: 15-13846     Date Filed: 07/10/2017   Page: 4 of 8


review of the Board’s decision, arguing that the Board misapplied the modified

categorical approach to find him removable as an aggravated felon.

      “When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the immigration judge’s decision,” in which

case we review the IJ’s decision as well. Jeune v. U.S. Att’y Gen., 810 F.3d 792,

799 (11th Cir. 2016). Here, the Board did not expressly adopt the IJ’s opinion.

      “We review de novo whether a conviction qualifies as an ‘aggravated

felony.’” Accardo v. U.S. Att’y Gen., 634 F.3d 1333, 1335 (11th Cir. 2011)

(citation omitted). To assess whether Gordon’s state conviction was an aggravated

felony conviction, the Board first had to decide whether § 893.13(1)(a) is divisible

and thus subject to the modified categorical approach instead of the categorical

approach in comparing the elements of § 893.13(1)(a) with the elements of the

corresponding aggravated felony of “illicit trafficking in a controlled substance.”

Spaho v. U.S. Att’y Gen., 837 F.3d 1172, 1177 (11th Cir. 2016) (citing Moncrieffe

v. Holder,–––U.S. ––––, 133 S. Ct. 1678, 1685, 185 L. Ed. 2d 727 (2013)).

      A state statute is divisible when it “lists a number of alternative elements

that effectively create several different crimes.” Donawa v. U.S. Att’y Gen., 735

F.3d 1275, 1281 (11th Cir. 2013). Conversely, a state statute is indivisible when it

contains a single set of elements that are not set forth in the alternative. Descamps

v. United States,–––U.S. ––––, 133 S. Ct. 2276, 2281, 186 L. Ed. 2d 438 (2013).


                                          4
              Case: 15-13846      Date Filed: 07/10/2017   Page: 5 of 8


Such a statute remains indivisible even if it “enumerates various factual means of

committing a single element.” Mathis v. United States,–––U.S. ––––, 136 S. Ct.

2243, 2249, 195 L. Ed. 2d 604 (2016).

      Under the categorical approach, the court examines solely “whether ‘the

state statute defining the crime of conviction’ categorically fits within the ‘generic’

federal definition of a corresponding aggravated felony.” Moncrieffe, 133 S. Ct. at

1684 (quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183, 186, 127 S. Ct. 815,

818, 166 L. Ed. 2d 683 (2007)). The court must “compare the elements of the

statute forming the basis of the defendant’s conviction with the elements of the

‘generic’ crime,” and conviction under the state statute will only constitute a

conviction for the generic offense “if the statute’s elements are the same as, or

narrower than, those of the generic offense.” Descamps, 133 S. Ct. at 2281. “If

the statute can be violated by an act that does not fit within the generic offense,

then the statute cannot qualify as an aggravated felony under the categorical

approach, and this is true even if the actual conduct of the defendant fell within the

generic crime.” Spaho, 837 F.3d at 1177 (citation omitted).

      Under the modified categorical approach that applies to statutes that are

divisible into alternative crimes, however, the court may “consult a limited class of

documents, such as indictments and jury instructions, to determine which

alternative formed the basis of the defendant’s prior conviction” and then “do what


                                           5
               Case: 15-13846     Date Filed: 07/10/2017    Page: 6 of 8


the categorical approach demands: compare the elements of the crime of

conviction (including the alternative element used in the case) with the elements of

the generic crime.” Id. (quoting Descamps, 133 S. Ct. at 2281).

      In determining divisibility, we focus primarily on the statutory text. See

United States v. Howard, 742 F.3d 1334, 1346 (11th Cir. 2014). Section

893.13(1)(a) provides in relevant part that “a person may not sell, manufacture, or

deliver, or possess with intent to sell, manufacture, or deliver, a controlled

substance.” The text delineates six discrete alternative elements: sale, delivery,

manufacture, possession with intent to sell, possession with intent to deliver, and

possession with intent to manufacture. Accordingly, as we held in Spaho, the

statute is divisible. 837 F.3d at 1178.

      Thus, the question at hand is whether—using the modified categorical

approach—the Board properly determined that Gordon’s conviction constitutes an

“illicit trafficking” aggravated felony. Some of the alternative elements set forth in

§ 893.13(1)(a) involve “illicit trafficking” and some do not. Id. An “illicit

trafficking” aggravated felony includes “any state, federal, or qualified foreign

felony conviction involving the unlawful trading or dealing of any controlled

substance.” Id. (quoting In re Davis, 20 I. & N. Dec. 536, 541 (B.I.A. May 28,

1992)). “[U]nlawful trading or dealing” requires commercial conduct. Id. (citing

Davis, 20 I. & N. Dec., at 541); see also Lopez v. Gonzales, 549 U.S. 47, 53, 127


                                           6
              Case: 15-13846     Date Filed: 07/10/2017    Page: 7 of 8


S. Ct. 625, 166 L. Ed. 2d 462 (2006) (“‘[T]rafficking’ means some sort of

commercial dealing.”). Accordingly, in Spaho, we explained that “[t]wo of the

alternative elements of § 893.13(1)(a), sale and possession with intent to sell, are

inherently commercial and qualify under the definition of an illicit trafficking

aggravated felony while the other four alternatives may not be commercial and

may not qualify.” 837 F.3d at 1179.

      The United States Attorney General argues that the disposition of this case is

dictated by our determination in Spaho that a conviction for “sale” under §

893.13(1)(a) qualifies as an aggravated felony. We disagree. Gordon was

convicted for “unlawfully sell[ing] or deliver[ing], for monetary consideration, a

controlled substance . . . contrary to Florida Statute 893.13(1)(a).” (emphasis

added). Under Florida law, “sale and delivery of controlled substances are

separate offenses with separate definitions.” State v. Mena, 471 So. 2d 1297, 1299

(Fla. Dist. Ct. App. 1985). Delivery, unlike sale, does not include an element of

consideration, see id., and thus a conviction for delivery of a controlled substance

under § 893.13(1)(a) does not qualify as an aggravated felony.

      The modified categorical approach only allows courts to “to examine a

limited class of documents to determine which of a statute’s alternative elements

formed the basis of the defendant’s prior conviction.” Descamps, 133 S. Ct. at

2284 (emphasis added). Here, those documents, which were relied upon by the


                                          7
              Case: 15-13846     Date Filed: 07/10/2017   Page: 8 of 8


Board, do not disclose whether Mr. Gordon was convicted for violating the

element of sale or for violating the element of delivery. Because the Board had to

“‘presume that the conviction rested upon nothing more than the least of the acts

criminalized’ under the state statute,” Mellouli v. Lynch,–––U.S. ––––, 135 S. Ct.

1980, 1986, 192 L. Ed. 2d 60 (2015) (quoting Moncrieffe, 133 S. Ct. at 1684–85),

it had to presume that the conviction was for delivery, and accordingly not an

aggravated felony.

      Further, the Board’s conclusion that the crime was an aggravated felony

because the sale or delivery was “for monetary consideration” is meritless. That

the sale or delivery was “for monetary consideration” does nothing to assist us in

determining “which of a statute’s alternative elements”—sale or delivery—

“formed the basis of the defendant’s prior conviction.” Descamps, 133 S. Ct. at

2284. The Supreme Court has made clear time and time again that “[a]n alien’s

actual conduct is irrelevant to the inquiry.” Mellouli, 135 S. Ct. at 1986. As the

Board did not appropriately determine that Gordon was convicted of an aggravated

felony, we grant Gordon’s petition and reject the Board’s finding of removability.

      PETITION GRANTED.




                                          8